Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed February 25, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed February 25, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 7, 16, and 19 are amended. Claims 6 and 18 are cancelled. 
	Claims 1-5, 7-17, 19, and 20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) in view of Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”).

Regarding Claim 1 (Currently Amended), Adamik teaches a smart thermostat (par 0101 wireless connected thermostat, par 0127 remotely user controllable), comprising: 
a thermostat housing defining a rounded front aperture and having a sidewall (par 0127 Fig 4 circular housing 96, par 0149 Fig 5 display window 180a, par 0170 sidewall at least Fig 10C 502/504); 
a wireless network interface housed by the thermostat housing (par 0113 the thermostat 18 may include a first communications port 52 for communicating over a first network (e.g. a wireless LAN) and a second communications port 56 for communicating over a second network (e.g. a WAN or the Internet);  the first communications port 52 can be a wireless communications port including a wireless transceiver for wirelessly 
a capacitive touch strip, housed by the thermostat housing, that senses a plurality of gestures (par 0173 Fig 10D touch element 527 movement of a user's finger 525 along the perimeter of the thermostat is sensed to determine direction and degree of motion and encoded to acquire the input information; par 0216e.g. the device may allow the user to scroll using, for example the rotatable dial or gestures on the touch screen [or perimeter touch movement input of par 0173]), wherein: 
the capacitive touch strip is positioned within the thermostat housing such that the plurality of gestures sensed by the capacitive touch strip are performed on an arc of an external surface of the sidewall (par 0173 Fig 10D touch element 527 movement of a user's finger 525 along the [arcing] external perimeter surface of the thermostat is sensed to determine direction and degree of motion and encoded to acquire the input information; par 0216e.g. the device may allow the user to scroll using, for example the rotatable dial or gestures on the touch screen [or perimeter touch movement input of par 0173]; and 
an electronic display, housed by the thermostat (Fig 5) housing such that the electronic display is visible in the front rounded aperture of the thermostat housing (par 0137 Fig 5 display 180e; par 0150 color LED display; par 0149 Fig 5, window 180a/200 of FIG. 6A,C may allow selected display components to be seen through the window); and 
a processing system, comprising one or more processors (par 0113 Fig 3 at least processor 64; par 0293 Fig 20A controller 910), housed by the thermostat housing (Fig 5 par 0142 PWB 180j within light ring 180l par 0144, Fig 14E par 0198), that is in 
However, Adamik appears not to expressly teach
the processing system being configured to cause the electronic display to display a plurality of icons arranged in a graphical arc, wherein: 
the arc on the external surface of the sidewall extends continuously from a starting angle to an ending angle; 
the plurality of icons being arranged only in the graphical arc from the starting angle to the ending angle; and 
no other icons are presented concurrently with the plurality of icons.
In a similar area of endeavor Watanabe teaches the processing system (par 0132 Fig 24 control unit 30) being configured to cause the electronic display to display a plurality of icons arranged in a graphical arc (e.g. par 0067 Fig 23C icons OB4-OB8 displayed arranged in a graphical arc), wherein: 
the arc on the external surface of the sidewall extends continuously from a starting angle to an ending angle (e.g. par 0099 Fig 12 concave arc at display sidewall 16a, or par 0105 Fig 16 convex arc at display sidewall 16a; par 0128 Fig 23C arc substantially shown as dotted arrow line); 
the plurality of icons being arranged only in the graphical arc from the starting angle to the ending angle (par 0128 Fig 23C icons substantially being arranged only along the graphical arc at display sidewall 16a from the starting angle to the ending angle); and 
no other icons are presented concurrently with the plurality of icons (Fig 23C).
Adamik and Watanabe are analogous art as they each pertain to thermostat user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface with arcing side touch strip of Adamik with the inclusion of the display of a plurality of icons arranged in a corresponding graphical arc of Watanabe. The motivation would have been in order to provide an easily located and intuitively operated position for user action entry by finger (Watanabe par 0057, par 0130).

Regarding Claim 2 (Original), Adamik as modified teaches the smart thermostat of claim 1, further comprising: 
a reflective cover positioned within the rounded front aperture of the thermostat housing such that the electronic display is viewed through the reflective cover (Adamik Fig 6A par 0149 the window/mask may be formed of a material which is largely transparent when backlit and which presents a mirror finish when not backlit).

Regarding Claim 3 (Original), Adamik as modified teaches the smart thermostat of claim 2, wherein the reflective cover has a reflectivity sufficient to produce a mirrored effect when viewed and a transmissivity sufficient to allow illuminated portions of the electronic display to be visible through the reflective cover (Adamik Fig 6A par 0149 the window/mask may be formed of a material which is largely transparent when backlit and which presents a mirror finish when not backlit).

Regarding Claim 4 (Original), Adamik as modified teaches the smart thermostat of claim 3, wherein the reflective cover is continuous over an entirety of the rounded front aperture such that no gaps, holes, lenses, or other discontinuities are present within the reflective cover (Adamik par 0150 contemplates any shaped aperture on the reflective front cover, a range of aperture designs that a single aperture the size of the entire cover; par 0149 as such reflective layer presents a mirror finish when not backlit no gaps, holes, lenses, or other discontinuities are visible within the reflective cover; such entire surface reflective covers are well known, see e.g. US 20130314642 to Timmerman et al.).

Regarding Claim 5 (Original), Adamik as modified teaches the smart thermostat of claim 1, wherein the electronic display is not a touch screen (Adamik par 0126 the display is optionally not a touch screen) and no user interface component of the smart thermostat has a moving part (Adamik teaches an optional construction comprising no moving user interface component; the touch strip of par 0173 Fig 10D touch element 527 to sense movement of a user's finger 525 along the [arcing] external perimeter surface of the thermostat is stationary; par 0126 buttons 102a and 102b may [optionally] be provided separate from the display 94, the buttons may comprise touch sensitive capacitive buttons [non-moving]).

Regarding Claim 7 (Currently Amended), Adamik as modified teaches the smart thermostat of claim 1, wherein: 
the plurality of gestures comprises a tap gesture (Watanabe Fig 23C par 0129 tapping) and a swipe gesture (Watanabe Fig 23C par 0129 sliding); 
a highlighted one of the plurality of icons is selected using the tap gesture (Watanabe Fig 23C par 0129 tapping the same in the selected/highlighted state, a user can indicate an action relating to the image object (for example, indicate an action of opening the file)); and 
highlighting different ones of the plurality of icons is performed using the swipe gesture (Watanabe Fig 3,4 par 0128 swiping changes object to be highlighted, in this “focus” mode).
Adamik and Watanabe are analogous art as they each pertain to correlated touch strip to display user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik with the inclusion of the gestures of Watanabe. The motivation would have been in order to provide an intuitive user selection interface (Watanabe par 0128).

Regarding Claim 15 (Original), Adamik as modified teaches the smart thermostat of claim 1, further comprising a backplate (Adamik par 0208 Fig 15A), comprising: 
a plurality of wire terminals configured to receive wires that are connected with a heating, ventilation, and cooling (HVAC) system (Adamik par 0208 Fig 15A), wherein: 
the backplate removably attaches with the thermostat housing (Adamik par 0177 Fig 11A thermostat 512 may include a controller housing 532 that is releasably securable to the wall plate 533).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) in view of Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”) and further in view of Matas et al. (U.S. Patent Application 20160054022 A1, hereinafter “Matas”).

Regarding Claim 8 (Original), Adamik as modified teaches the smart thermostat of claim 2. However, Adamik as modified appears not to expressly teach further comprising: 
a radar sensor, housed by the thermostat housing, that detects occupancy within an environment of the smart thermostat through the reflective cover positioned within the rounded front aperture of the thermostat housing by emitting electromagnetic radiation and receiving reflected electromagnetic radiation (Matas par 0045 radar sensor detects presence of a person).
In a similar area of endeavor Matas teaches further comprising: 
a radar sensor, housed by the thermostat housing, that detects occupancy within an environment of the smart thermostat through the reflective cover positioned within the rounded front aperture of the thermostat housing by emitting electromagnetic radiation and receiving reflected electromagnetic radiation (Matas par 0045 radar sensor detects presence of a person).
Adamik Watanabe and Matas are analogous art as they each pertain to thermostat user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/Watanabe with the inclusion of the radar occupancy sensor of Matas. The motivation would have been in order to provide for preparation of a user interface for an approaching user (Matas par 0045).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) in view of Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”) and further in view of Matas et al. (U.S. Patent Application 20160054022 A1, hereinafter “Matas”) and Ho (U.S. Patent 6726112 B1) and Hung (U.S. Patent Application 20190079236 A1).

Regarding Claim 9 (Original), Adamik as modified teaches the smart thermostat of claim 8, further comprising: 
the reflective cover is continuous over an entirety of the rounded front aperture such that no gaps, holes, lenses, or other discontinuities are present within the reflective cover (Adamik par 0150 contemplates any shaped aperture on the reflective front cover, a range of aperture designs that a single aperture the size of the entire cover; par 0149 as such reflective layer presents a mirror finish when not backlit no gaps, holes, lenses, or other discontinuities are visible within the reflective cover; such entire surface reflective covers are well known, see e.g. US 20130314642 to Timmerman et al.). 
However, Adamik as modified appears not to expressly teach 
an ambient light sensor, housed by the thermostat housing, that detects an ambient lighting level through the reflective cover positioned within the rounded front aperture of the thermostat housing, wherein: 
the ambient light sensor is in communication with the processing system; 
the processing system is further configured to control a brightness of the electronic display at least partially based on information from the ambient light sensor; and.
Ho teaches an ambient light sensor, housed by the thermostat housing, that detects an ambient lighting level 
the ambient light sensor is in communication with the processing system; 
the processing system is further configured to control a brightness of the electronic display at least partially based on information from the ambient light sensor; and (Fig 1 light sensor 100 Fig 2 control circuit 220 col 3 lines 34-46 light sensor 100 senses ambient light and causes the display 110 to control its illumination so that the operating status of the thermostat 10 remains plainly visible, even from a distance).
Adamik Watanabe Matas and Ho are analogous art as they each pertain to electronic device cover windows. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/ Watanabe/Matas with the inclusion of the ambient light sensor of Ho. The motivation would have been in order that the operating status of the thermostat 10 remains plainly visible, even from a distance (Ho col 3 lines 34-46).
Hung teaches an ambient light sensor that detects an ambient lighting level through the reflective cover (par 0008).
Adamik Watanabe Matas Ho and Hung are analogous art as they each pertain to electronic device cover windows. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/ Watanabe/Matas /Ho with the inclusion of the cover window reflective layer structure of Hung. The motivation would have been in order to provide a cover that hides internal components, such as a sensor, while allowing those components to sense through the cover (Hung par 0008).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) in view of Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”) and further in view of Matas et al. (U.S. Patent Application 20160054022 A1, hereinafter “Matas”) and Hung (U.S. Patent Application 20190079236 A1).

Regarding Claim 10 (Original), Adamik as modified teaches the smart thermostat of claim 8. However, Adamik as modified appears not to expressly teach wherein the reflective cover comprises a ceramic oxide layer and does not include any metallic layers.
Hung teaches an electronic device cover window wherein the reflective cover comprises a ceramic oxide layer and does not include any metallic layers (par 0046 Fig 5 partially reflective mirrored 36 cover glass 48 comprising coating layers 46 of niobium oxide, titanium oxide, etc.).
Adamik Watanabe Matas and Hung are analogous art as they each pertain to electronic device cover windows. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/ Watanabe /Matas with the inclusion of the cover window reflective layer structure of Hung. The motivation would have been in order to provide a cover that hides internal components, such as a sensor, while allowing those components to sense through the cover (Hung par 0008).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) in view of Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”) and further in view of Matas et al. (U.S. Patent Application 20160054022 A1, hereinafter “Matas”) and Tanaka et al. (U.S. Patent Application 20130082951 A1, hereinafter “Tanaka”).

Regarding Claim 11 (Original), Adamik as modified teaches the smart thermostat of claim 8. However, Adamik as modified appears not to expressly teach 
wherein the capacitive touch strip comprises a plurality of electrodes, wherein: 
the plurality of electrodes comprises at least six electrodes;
each electrode of the plurality of electrodes is shaped such that a multi-segment border with an adjacent electrode of the plurality of electrodes is present to increase a likelihood that a finger is sensed by multiple electrodes of the plurality of electrodes.
Tanaka teaches 
wherein the capacitive touch strip comprises a plurality of electrodes (par 0057 Fig 3 electrodes P1, P2, P3, P4, P5 and P6), wherein:
the plurality of electrodes comprises at least six electrodes (par 0057 Fig 3 electrodes P1, P2, P3, P4, P5 and P6);
each electrode of the plurality of electrodes is shaped such that a multi-segment border with an adjacent electrode of the plurality of electrodes is present to increase a likelihood that a finger is sensed by multiple electrodes of the plurality of electrodes (par 0058 Fig 3 Because the two adjoining electrodes P1 and P2 laterally overlap with each other like this, a user's finger put on a given operated position of the fader sensor Fd simultaneously contacts or touches the two adjoining electrodes P1 and P2).
Adamik Watanabe Matas and Tanaka are analogous art as they each pertain to user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/ Watanabe /Matas with the inclusion of the touch strip design of Tanaka. The motivation would have been in order to provide operated position information with a finer resolution (Tanaka par 0060).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) in view of Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”) and further in view of Matas et al. (U.S. Patent Application 20160054022 A1, hereinafter “Matas”) and Hung et al. (U.S. Patent Application 20190229410 A1, hereinafter “Hung”).

Regarding Claim 12 (Original), Adamik as modified teaches the smart thermostat of claim 8, However, Adamik as modified appears not to expressly teach wherein the radar sensor is positioned approximately a distance equal to an odd multiple of a quarter wavelength of the emitted electromagnetic radiation to decrease constructive interference.
Hung teaches wherein the radar sensor is positioned approximately a distance equal to an odd multiple of a quarter wavelength of the emitted electromagnetic radiation to decrease constructive interference (Abstract The PCB holder may be disposed along a circumference of an inner wall of the radome, and the PCB holder may be configured to hold the PCBA such that a distance between an inner surface of the radome and a side of the radar sensor facing the inner surface of the radome is proportional to half wavelength of the radio wave).
Adamik Watanabe Matas and Hung are analogous art as they each pertain to user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/ Watanabe /Matas with the inclusion of the radar sensor spacing of Hung. The motivation would have been in order to eliminate unwanted effect on the radiation pattern due to sensor housing (Hung par 0020).

Claims 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) in view of Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”) and further in view of Matas et al. (U.S. Patent Application 20160054022 A1, hereinafter “Matas”) and Shouldice et al. (U.S. Patent Application 20210150873 A1, hereinafter “Shouldice”).

Regarding Claim 13 (Original), Adamik as modified teaches the smart thermostat of claim 8. However, Adamik as modified appears not to expressly teach wherein: 
the radar sensor emits frequency-modulated continuous wave (FMCW) radar, comprising a plurality of chirps; and 
each chirp sweeps from a first frequency to a second frequency.
Shouldice teaches wherein: 
the radar sensor emits frequency-modulated continuous wave (FMCW) radar, comprising a plurality of chirps (par 0061 Fig 4B); and 
each chirp sweeps from a first frequency to a second frequency (par 0061 Fig 4B).
Adamik Watanabe Matas and Shouldice are analogous art as they each pertain to user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/ Watanabe /Matas with the inclusion of the radar sensor signaling of Shouldice. The motivation would have been in order to simplify the data processing in the system (Shouldice par 0061).

Regarding Claim 14 (Original), Adamik as modified teaches the smart thermostat of claim 13, wherein the processing system is further configured to select information to present on the electronic display based on a distance to a person detected using the FMCW radar (Shouldice par 0215 controlling a changing to a projection of images such as on a TV upon sensing a person awake based on a sensed distance change).
Adamik Watanabe Matas and Shouldice are analogous art as they each pertain to user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/ Watanabe /Matas with the inclusion of the radar sensor signaling of Shouldice. The motivation would have been in order to provide waking/sleep assistance to a user (Shouldice par 0215).

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matas et al. (U.S. Patent Application 20160054022 A1, hereinafter “Matas”) in view of Adamik et al. (U.S. Patent Application 20150160633 A1, hereinafter “Adamik”) and further in view of Hung (U.S. Patent Application 20190079236 A1) and Watanabe et al. (U.S. Patent Application 20170212615 A1, hereinafter “Watanabe”).

Regarding Claim 16 (Currently Amended), Matas teaches a method for interacting with a smart thermostat (Abstract line 1, par 0011), the method comprising: 
emitting, by a radar sensor of the smart thermostat, radio waves 
receiving, by the radar sensor, reflected radio waves (par 0045 detecting changes in radar waves to monitor user presence) through the 
determining, by the smart thermostat, based on the reflected radio waves, that a user is present in a vicinity of the smart thermostat (par 0045 detecting changes in radar waves to monitor user presence); 
activating the electronic display of the smart thermostat in response to determining that the user is present in the vicinity of the smart thermostat, such that a user interface is visible through the  to activate or deactivate a function or setting, etc.).

However, Matas appears not to expressly teach
emitting, by a radar sensor, radio waves through a reflective cover;
receiving, by the radar sensor, reflected radio waves through a reflective cover;
the reflective cover is positioned within a rounded front aperture of a thermostat housing of the smart thermostat; and 
the reflective cover has a reflectivity sufficient to produce a mirrored effect when viewed and a transmissivity sufficient to allow illuminated portions of an electronic display of the smart thermostat to be visible when viewed through the reflective cover; 
activating the electronic display such that a user interface is visible through the reflective cover; and
receiving, by the smart thermostat, user input via a capacitive touch strip, wherein: 
the capacitive touch strip is positioned within the thermostat housing such that a plurality of gestures sensed by the capacitive touch strip are performed on an arc of an external surface of a sidewall of the smart thermostat; 
in response to the user input, presenting, via the electronic display, a plurality of icons arranged in a graphical arc; 
the arc on the external surface of the sidewall extends continuously from a starting angle to an ending angle; 
the plurality of icons being arranged only in the graphical arc from the starting angle to the ending angle; and 
no other icons are presented concurrently with the plurality of icons.
Adamik teaches 
the reflective cover is positioned within a rounded front aperture of a thermostat housing of the smart thermostat (par 0127 Fig 4 circular housing 96, par 0149 Fig 5 front display window 180a, par 0149 the window which presents a mirror finish when not backlit); and
the reflective cover has a reflectivity sufficient to produce a mirrored effect when viewed and a transmissivity sufficient to allow illuminated portions of an electronic display of the smart thermostat to be visible when viewed through the reflective cover (par 0149 Fig 5, window 180a/200 of FIG. 6A,C may allow selected display components to be seen through the window which presents a mirror finish when not backlit);
activating an electronic display such that a user interface is visible through the reflective cover (par 0137 Fig 5 display 180e; par 0150 color LED display; par 0149 Fig 5, window 180a/200 of FIG. 6A,C may allow selected display components to be seen through the window which presents a mirror finish when not backlit); and
receiving, by the smart thermostat, user input via a capacitive touch strip (par 0173 Fig 10D touch element 527 movement of a user's finger 525 along the perimeter of the thermostat is sensed to determine direction and degree of motion and encoded to acquire the input information), wherein: 
the capacitive touch strip is positioned within the thermostat housing (par 0173 Fig 10D touch element 527 movement of a user's finger 525 along the perimeter of the thermostat is sensed to determine direction and degree of motion and encoded to acquire the input information) such that a plurality of gestures sensed by the capacitive touch strip are performed on an arc of an external surface of a sidewall of the smart thermostat (par 0173 Fig 10D touch element 527 movement of a user's finger 525 along the perimeter of the thermostat is sensed to determine direction and degree of motion and encoded to acquire the input information; par 0216 e.g. the device may allow the user to scroll using, for example the rotatable dial or gestures on the touch screen [or perimeter touch movement input of par 0173]); 
Matas and Adamik are analogous art as they each pertain to thermostat user interface methods. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface method of Matas with the inclusion of the reflective cover and touch strip of Adamik. The motivation would have been in order to effect a uniform display appearance as well as to alter the apparent shape(s) of the elements of the overall display (Adamik par 0149).
Hung teaches 
emitting, by a radar sensor, radio waves through a reflective cover (par 0008);
receiving, by the radar sensor, reflected radio waves through a reflective cover (par 0008).
Matas Adamik and Hung are analogous art as they each pertain to electronic device cover windows. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface method of Matas/Adamik with the inclusion of the reflective cover of Hung. The motivation would have been in order to provide a cover that hides internal components, such as a sensor, while allowing those components to sense through the cover (Hung par 0008).
Watanabe teaches in response to the user input (par 0123 The display control unit 30 causes an image according to contact or approach of an object sensed at the deformed part 16a of the transparent cover 16 to be displayed on a portion of the display region P corresponding to the deformed part 16a), presenting, via the electronic display, a plurality of icons arranged in a graphical arc (par 0132 Fig 24 control unit 30 presents, e.g. par 0067 Fig 23C icons OB4-OB8 displayed arranged in a graphical arc), wherein: 
the arc on the external surface of the sidewall extends continuously from a starting angle to an ending angle (e.g. par 0099 Fig 12 concave arc at display sidewall 16a, or par 0105 Fig 16 convex arc at display sidewall 16a; par 0128 Fig 23C arc substantially shown as dotted arrow line); 
the plurality of icons being arranged only in the graphical arc from the starting angle to the ending angle (par 0128 Fig 23C icons substantially being arranged only along the graphical arc at display sidewall 16a from the starting angle to the ending angle); and 
no other icons are presented concurrently with the plurality of icons (Fig 23C).
Matas Adamik Hung and Watanabe are analogous art as they each pertain to thermostat user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface with arcing side touch strip of Matas/ Adamik/Hung with the inclusion of the display of a plurality of icons arranged in a corresponding graphical arc of Watanabe. The motivation would have been in order to provide an easily located and intuitively operated position for user action entry by finger (Watanabe par 0057, par 0130).

Regarding Claim 17 (Original), Matas as modified teaches the method for interacting with the smart thermostat of claim 16, wherein the reflective cover has a transmissivity between 25% and 55% (Hung par 0036 reflectivity 10-60% implies transmissivity 40-90%, overlapping and thus reading on the claimed range).
Adamik Matas Watanabe and Hung are analogous art as they each pertain to electronic device cover windows. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Adamik/Matas/Watanabe with the inclusion of the cover window reflective layer structure of Hung. The motivation would have been in order to provide a cover that hides internal components, such as a sensor, while allowing those components to sense through the cover (Hung par 0008).

Regarding Claim 19 (Currently Amended), Matas as modified teaches the method for interacting with the smart thermostat of claim 16, further comprising: 
receiving user input via the capacitive touch strip, wherein the user input is selected from the plurality of gestures that comprises a tap gesture  (Watanabe Fig 23C par 0129 tapping) and a swipe gesture (Watanabe Fig 23C par 0129 sliding). 
Matas Adamik Hung and Watanabe are analogous art as they each pertain to correlated touch strip to display user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Matas/Adamik/Hung with the inclusion of the gestures of Watanabe. The motivation would have been in order to provide an intuitive user selection interface (Watanabe par 0128).

Regarding Claim 20 (Original), Matas as modified teaches the method for interacting with the smart thermostat of claim 19, wherein an icon of the plurality of icons is selected using the tap gesture (Watanabe Fig 23C par 0129 tapping the same in the selected/highlighted state, a user can indicate an action relating to the image object (for example, indicate an action of opening the file)) and switching selection among the plurality of icons is performed using the swipe gesture (Watanabe Fig 3,4 par 0128 swiping changes object to be highlighted, in this “focus” mode).
Matas Adamik Hung and Watanabe are analogous art as they each pertain to correlated touch strip to display user interfaces. It would have been obvious to a person of ordinary skill in the art to modify the thermostat user interface of Matas/Adamik/Hung with the inclusion of the gestures of Watanabe. The motivation would have been in order to provide an intuitive user selection interface (Watanabe par 0128).

Response to Arguments
Applicant’s arguments filed February 25, 2022 with respect to independent claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As the rejections of Claims 1 and 16 have been maintained, the rejections of dependent Claims 2-5, 7-15, 17, 19, and 20 are also maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624